DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2017/0008217 (hereinafter “Chapman”), in view of United States Patent Application Publication No. US 2009/0320995 (hereinafter “Martin”), and further in view of United States Patent Application Publication No. US 2008/0290214 (hereinafter “Guzman”).Regarding claims 24 and 28-31 	Chapman teaches a method of making a hat-type stiffener from a flat composite laminate charge (rounded-hat composite stringer) (abstract).  Chapman teaches the stiffener is useful in aerospace applications (paragraph [0004]). 	Chapman teaches constructing a (lower forming) die 36 and an upper flexible plate (upper forming die) 44, each forming die having a length and defining a curve along at least a portion of the length of the die (paragraphs [0022], and [0033]; and Figures 3, 5, and 9). 	Chapman teaches the flat laminate charge is heated to a forming temperature and cooled (cured) after forming into the hat-type stiffener shaping process (paragraphs [0035] and [0043]), which corresponds to a pre-cured flat composite charge.  Chapman illustrates the flat composite laminate charge 34 has a finite width with two curved edges (Figures 1, 3, and 9).  However, Chapman does not explicitly teach the charge 34 is cut to its desired dimension, which forms the hat-type stiffener.  Martin teaches the forming of stringers and stiffeners are well-known, which includes cutting and laying up of composite laminates, and later cured (paragraphs [0003], [0004], and [0009]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to provide the traditional cutting step, as taught by Martin, to the flat composite laminate charge 34 of Chapman to yield a charge which is appropriately dimensioned to form the hat-type stiffener of Chapman. 	Chapman teaches pressing the flat composite laminate charge 34 between the (lower forming) die 36 and the upper flexible plate (upper forming die) 44 to shape the composite charge into a hat stiffener (pre-formed stringer) 20 (Figures 5-9 and paragraph [0031]). 	Chapman does not explicitly teach the pre-formed hat stiffener (pre-formed stringer) 20 has a rounded cap supported by straight sidewalls, the rounded cap being continuously curved between the straight sidewalls. 	Guzman teaches a composite stringer for an aircraft having a pair of stringer sides (sidewalls), each extending from a stringer top (cap) to a stringer leg (abstract).  Guzman teaches the stringer 300 has a substantially parabolic shape that includes a rounded (cap) top supported by sides (sidewalls) 304, where the sides 304 transition from the rounded top 302 at tangent points 305 to the curvature of the top 302 and then descend in a straight line before a transition at the tangent point of a wide radius curve 306 to the stringer legs 308 (Figure 5 and paragraph [0028]), which corresponds to: (1) a rounded cap transitioning to each straight sidewall at a tangent point; (2) a rounded cap having a single continuous curve; (3) a rounded cap having simple curvature; and (4) a rounded cap having a fixed radius. 	Guzman also teaches the stringer having smooth transitions between the top, sides, and legs prevents the formation of sharp angles, kinks, or tight angles and results in significant weight savings while maintaining structural integrity without impairment of stringer performance (paragraphs [0022] and [0025]).   	Chapman and Guzman are analogous inventions in the field of aerospace stiffeners.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the shape of the hat-type stiffener of Chapman with the smooth transitions taught by Guzman to reduce or eliminate the formation of sharp angles, kinks, or tight angles in the plies which make up the stringer and yield a hat-shaped stringer which exhibits significant weight savings while maintaining structural integrity without impairment of stringer performance.Regarding claim 27 	In addition, Chapman teaches the stringer incorporates a curve (Figures 1 and 9), and the die 36 bends to the applied contour (paragraph [0040]), which corresponds to the shape of both the upper and lower forming dies.  Chapman additionally teaches the stiffener may be contoured at one or more locations (paragraph [0031]), which corresponds to a complex curve.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman, Martin, and Guzman as applied to claim 24 above, and further in view of United States Patent Application Publication No. US 2015/0246718 (hereinafter “Aitken”).Regarding claim 25 	The limitations for claim 24 have been set forth above.  In addition, Chapman teaches the resulting pre-formed stringer has an inner side between curved radius corners (fillet portions (adjacent to elements 38a and 42a on either side)) 33 (Figures 5-9 and paragraph [0031]). 	Chapman illustrates contacting a punch (forming member) 42 against the inner side of the hat stiffener (pre-formed stringer) 20 (Figure 8). 	Chapman teaches curing the pre-formed stringer and removing the punch (forming member) 42 from the cured stringer (paragraph [0043]). 	Chapman does not explicitly teach applying radius fillers to the curved fillet portions of the pre-formed stringer.  Aitken teaches method of manufacturing a reinforced composite structure for an aircraft (abstract).  Aitken teaches by adding a radius filler to curved radius portions, the radius filler minimizes or prevents defects that might otherwise subsequently form along the interface between adjacent layers at the curved fillet portions (disclosed by Aitken as being a skin structure and a composite material preformed stringer) (paragraph [0040] and Figure 9).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the method Chapman to include applying radius fillers to the curved fillet portions of the hat stiffener (pre-formed stringer) 20 prior to curing to minimize or prevent defects that might otherwise subsequently form along the interface between adjacent layers at the curved fillet portions.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman, Martin, Guzman, and Aitken as applied to claim 25 above, and further in view of United States Patent Application Publication No. US 2013/0316147 (hereinafter “Douglas”).Regarding claim 26 	The limitations for claim 25 have been set forth above.  In addition, Guzman teaches co-curing the plies 110 which make up the stringer and the aircraft skin panel (base) 150 (paragraph [0025]), which corresponds to the curing of the pre-formed stringer is carried out with the pre-formed stringer disposed directly on a base. 	Chapman does not explicitly teach the cured stringer and the base form an internal conduit suitable for the transport of fluids. 	Douglas teaches a hat-shaped stringer 108 adapted to transport fluid in an aircraft wing (abstract, paragraph [0063] and Figure 3).  Douglas teaches a duct member 120 is provided to adapt the stringer to transport a fluid in an aircraft wing, where the fluid includes air, fuel vapor, fuel, among others (paragraphs [0021] and [0090]). 	Chapman and Douglas are analogous inventions in the field of aerospace stiffeners.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the hat-type stiffener of Chapman with the duct member of Douglas to add the functionality of permitting the transport of fluid through the duct member provided within the stiffener.
Allowable Subject Matter
Claims 10-16, 18, and 20-23 are allowed.
The reasons for the allowance of the claims noted above is for substantially the same reasons as indicated in the non-final Office action submitted on 2 May 2022 for claims 17 and 19, which have been incorporated into claims 10 and 18, respectfully.
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 1 August 2022, with respect to the rejections of claims 10-16, 18, and 20-23 have been fully considered and are persuasive.  The rejections of claims 10-16, 18, and 20-23 have been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783